DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “a first stretchable substrate comprising first channels extended in a first direction, each of the first channels including first straight portions and first wedges extended in a second direction crossing the first direction; a first conductive liquid injected into the first channels; a base substrate disposed on the first stretchable substrate; a second stretchable substrate disposed on the base substrate and comprising second channels extended in the second direction, each of the second channels including second straight portions and second wedges extended in the first direction; and a second conductive liquid injected into the second channels, wherein each of the first and second wedges comprises a rounded corner portion.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624            

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624